PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/488,594
Filing Date: 17 Apr 2017
Appellant(s): Komatsu et al.



__________________
Rose Alyssa Keagy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim 1 recites the process steps carried out as shown in figs. 5-10; Claim 10 is shown in fig. 10; and Claim 14 outlines the processes as shown in figs. 5-8. 

    PNG
    media_image2.png
    608
    593
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    727
    593
    media_image3.png
    Greyscale

Claim 1 recites the structure of the premolded lead frame (Fig. 5), formation of a single trench in the conductive lead structures (Fig. 6/7, 608/704), and then performing a plating process (Fig. 8) such that the single trench is provided with a plating layer.  The remaining portion of claim 1 describes the processes known for packaging of a semiconductor chip which includes placing a chip on a die attach pad (Fig. 9), making id.), and finishing with an encapsulation and dicing process (Fig. 10).
Appellant’s arguments fail to construe the combination of references properly because the arguments fail acknowledge that to the primary reference Wang et al. (US PGPub 2014/0191384; hereinafter “Wang”), is modified by the additional references. Instead, a proper claim construction requires modification of the primary reference. Such construction ensures proper treatment of the prior art as previously rejected.

    PNG
    media_image4.png
    866
    1152
    media_image4.png
    Greyscale

With respect to claim 1, Wang discloses the well-known structure of a pre-molded lead frame assembly (top right, above); Nondhasitthichai et al. (US 9,773,722; hereinafter “’722”) teaches the known process of forming plural conductive lead Sirinorakul et al. (US 7,790,512; hereinafter “’512”) teaches the “subsequent packaging processes [top left, above] … performed on the lead frame 100 of Wang to form various packaging structure, such as single chip or multi-chip structures” to which Wang generically states but is silent as to the specifics.  

A. Combination of Wang/‘722/‘512 as applied to the rejection under 35 USC § 103:

    PNG
    media_image5.png
    261
    639
    media_image5.png
    Greyscale

B. Instant Application Fig. 9:

    PNG
    media_image6.png
    181
    460
    media_image6.png
    Greyscale

‘512 teaches conventional chip packaging that is conventionally performed to protect chips prior to using them in devices.  As depicted above in § A., the combination applied in the rejection clearly shows a structure that is substantially similar to Fig 9 of the instant application. As claimed, the combination teaches every element of inter alia claim 1. The addition of the fourth reference (US PGPub 2016/0254214 to Makino) is ‘722 to the to the teaching of Wang.

Therefore, as is readily apparent and illuminated from the teaching in § A. above, the combination under 35 U.S.C. § 103 results in an analogous structure/method as the instant application. Appellant’s arguments merely assert that the references individually don’t anticipate the claimed invention. First, this is not the legal standard for rejections under 35 U.S.C. § 103. As noted in the rejection, and is well understood since Graham v. Deere, rejections under § 103 do not include one or more references that disclose each and every limitation. If one or more references in fact disclosed every limitation of the claims the rejection(s) would instead have been raised under 35 U.S.C. § 102. Second, the arguments fail to address the combination as applied in the rejection, and why the combination itself would not have been obvious. Accordingly, the Board should sustain the rejection on the basis that 1) the combination teaches the claimed invention; and 2) Appellant has failed to address the combination as applied against the instant claims.


Rejection of claims 1-9:
A. Combination of Wang/‘722/‘512 in rejection under § 103:

    PNG
    media_image5.png
    261
    639
    media_image5.png
    Greyscale

Appellant argues on pages 12-13 of the brief that Wang does not teach coupling an integrated circuit die to the die attach pad on the first side of the premolded lead frame assembly having the plated single trench.  Examiner respectfully disagrees.  As noted in the Final rejection, and is facially apparent from § A. reproduced above, Wang is relied to teach the premolded lead frame assembly, Examiner has relied on ‘722 to teach the formation of the plated single trench and ‘512 to teach the placement of the IC, wirebonds, and the formation of the second molded structure.  Examiner opines that the combination of the references, taken as a whole, teaches each and every limitation of claim 1.
Appellant argues on the bottom of page 13 of the brief, that ‘722 does not teach coupling an integrated circuit die to the die attach pad on the first side of the premolded lead frame assembly having the plated single trench because ‘722 teaches the contacts being coupled to the semiconductor die 440 before the encapsulation of the contacts since disclosed is a single encapsulation process.  Examiner respectfully disagrees.  As noted in the Final rejection, and is facially apparent from the drawing above, ‘722 is relied on only to teach the formation of the plated single trench; since Wang and ‘512 are sufficient to teach the premolded lead frame and the placement of the IC, 
Appellant argues on page 14 of the brief, that ‘722 teaches electrically coupling plural contacts to the semiconductor die, before the plating process, therefore ‘722 does not teach a premolded lead frame that has a plated single trench.  As explained in the previous rejection, Wang teaches the premolded lead frame which is provided with plating layers, however, lacks a plated single trench.  ‘512 teaches mounting a die to the premolded structure, wire bonding electrical connections, then forming a second encapsulation layer.  ‘712 teaches forming a plating layer over a single trench which would be applied to the premold structure of Wang.  Makino then provides explicit motivation to use a plated single trench to increase connection strength making a more reliable overall device package connection.  Therefore, one of ordinary skill in the art would have easily recognized that the plated single trench as taught by ‘722 could be incorporated into the method of forming the premolded lead frame of Wang to improve the connection strength of Wang’s device in use.  The disclosed process by ‘722 to make a structural improvement to the leads of Wang is not effected by the molding process of ‘722 so this argument is further not persuasive.
Appellant argues on pages 14-15 of the brief, that ‘512 does not teach a die attach pad since ‘512 teaches attaching die 535 to mold compound 515.  Examiner respectfully disagrees.  As outlined in the previous rejection, Wang sufficiently teaches the lead frame island 1 which is shown in the prior art of Wang that a die is attached on the island, however, the disclosure of Wang is silent as to explicit disclosure of such, ‘512, therefore, one of ordinary skill in the art would have easily recognized that when the mounting of a die as taught by ‘512 is applied to the teachings of Wang, the die would be placed on the lead island 1, which corresponds to the claimed die attach pad.
Appellant argues on the bottom of page 15 of the brief, that Makino, like ‘722, teaches contacts being coupled to the semiconductor die before the encapsulation of the contacts since a single encapsulation process is taught and cannot be used to support the formation of a plated single trench in a premolded lead frame assembly.  Examiner respectfully disagrees.  Wang discloses a premolded lead frame assembly, and one of ordinary skill in the art at the time of filing, would have easily recognized that in order to make a device with stronger connection strength that the process of Wang could be modified to include exposing the trench already present in or create a trench in the assembly of Wang and to plate said trench.  Further, this argument is erroneous because Makino is not relied on to teach claimed limitation but rather to provide how the combination of the references would improve the device of Wang.
Appellant argues on page 16 of the brief, that Makino teaches away from coupling the semiconductor to a die attach pad before the plating process. Appellant asserts that this is because dicing creates waste.  Examiner respectfully disagrees that this constitutes teaching away under the law.  Makino clearly states the improvement to having a concave plated region for the lead for which improves connection strength between the lead and a terminal on a mounting surface (see paragraph 80 of Makino).  The order in which encapsulation is performed is immaterial to the improvement to Wang’s device by the incorporation of the process and shape imparted on the leads of Wang as supported by ‘722 and Makino, especially since Wang sufficiently teaches a premolded lead frame structure and Wang who implies that a second encapsulation is performed once the chip is mounted and wirebonds are formed, which are explicitly taught and supported by ‘512.
At the bottom of page 16 and top of page 17 of the brief, Appellant incorrectly argues that if one of ordinary skill in the art combined ‘512’s method of mounting a die to individual lead frame units having no trench and no plated trench and double molding process with ‘722’s single molding process and double plating process and subsequent plating process, the end result would not read on the claimed process of claim 1.  This argument is clearly erroneous and moot since the two references cited above are not modifying each other, rather, the teaching of Wang is being modified by ‘722 and ‘512.
Appellant argues on page 17 and page 18 that Wang’s disclosure of the flat back surface is not problematic, therefore one of ordinary skill in the art would not spend the extra manufacturing time and cost of changing the lead structure taught in Wang.  Examiner respectfully disagrees.  This argument is an allegation which is not supported with evidence since chip package delamination over time of heating cycles is a problem which would destroy a device’s functionality and Wang’s device not being problematic does not preclude improvement by the incorporation of the teaching of the other references, as clearly outlined in the previous rejection.  Additionally, it can be viewed that Wang’s device already has a trench, mere exposing of the trench prior to the plating process disclosed by Wang would require little modification in the process while having an improvement which would increase the reliability of electrical connections to 
The arguments with respect to claims 2-9 are based on claim 1 being allowable.  Since it has been articulated above that claim 1 is not allowable in view of the prior art of record, these arguments are not found persuasive.
Appellant argues on page 19 of the brief, regarding claim 2, that since the references do not teach the first molded structure at least partially between adjacent conductive lead structures along a parting, to which Examiner disagrees since clearly Wang shows in fig. 9 the plural leads 2 would have the first molded structure 4 between them (lead and molding compound alternating into/out-of the page of fig. 9).
Appellant argues on page 20 of the brief regarding claim 3, that since the references do not teach the plural conductive lead structures along the parting line that was etched using an etch mask.  Examiner respectfully disagrees.  As can be seen from figs. 4F, 4G of ‘722 etch masks are used to etch the trench along parting lines.
Appellant argues on page 22 of the brief regarding claim 4, that neither ‘722 nor ‘512 couples an IC die to the die attach pad on the first side of the premolded lead frame that has a plated single trench extending entirely across a width of at least one of the plurality of conductive lead structures along the parting line.  Examiner disagrees since the rejection is an obviousness rejection based on Wang, ‘722 and ‘512, specifically, ‘722 showing in fig. 4k the trench extending across a width of the lead, therefore these claimed features are obvious as outlined in the previous rejection.
Appellant argues on page 23-24 of the brief regarding claim 5, that neither Wang, ‘722 nor ‘512 couples an IC die to the die attach pad on the first side of the premolded 722 and ‘512, therefore these claimed features are obvious since ‘722 shows in fig. 4j and 4k a single plated trench having an arcuate profile as outlined in the previous rejection.
Appellant argues on page 25 of the brief regarding claim 6 that neither Wang, ‘722 nor ‘512 couples an IC die to the die attach pad on the first side of the premolded lead frame that has a plated single trench plated with a tin-based material at least one of the plurality of conductive lead structures along the parting line.  Examiner disagrees since the rejection is an obviousness rejection based on Wang, ‘722 and ‘512, where ‘722 explicitly teaches plating material being tin, therefore these claimed features are obvious as outlined in the previous rejection.
Appellant argues on page 26-27 of the brief regarding claim 7, that neither Wang, ‘722 nor ‘512 couples an IC die to the die attach pad on the first side of the premolded lead frame that has a plated single trench having an exposed side portion in at least one of the plurality of conductive lead structures along the parting line.  Examiner disagrees since the rejection is an obviousness rejection based on Wang, ‘722 and ‘512, where ‘722 explicitly teaches in fig. 4k showing the claimed exposed side portion, therefore these claimed features are obvious as outlined in the previous rejection.
Appellant argues on page 28-29 of the brief regarding claim 8, that neither Wang, ‘722 nor ‘512 teaches the chip package being a QFN package having conductive leads on four sides thereof, each conductive lead having respective side portion and plated recessed portion.  Examiner disagrees since the rejection is an obviousness rejection 722 and ‘512, where ‘722 explicitly teaches in the upper part of fig. 4k showing the claimed exposed side portion and plated recess portion where the leads are on four sides of the package, therefore these claimed features are obvious as outlined in the previous rejection.
Appellant argues on page 30 regarding claim 9 that neither Wang, ‘722 nor ‘512 teaches coupling an IC die to the die attach pad on the first side of the premolded lead frame assembly that has a plated single trench in at least one of the plurality of conductive lead structures along the parting line plus a plated die attach pad.  Examiner disagrees since claim 9 only specifies that the de attach pads and conductive lead structures are plated on both the first and second sides.  Further, the rejection is an obviousness rejection based on Wang, ‘722 and ‘512, where Wang explicitly teaches in fig. 9 showing the claimed plated upper and lower sides of the leads and die attach pad, therefore these claimed features are obvious as outlined in the previous rejection.

Rejection of claims 10, 12, 13:
Appellant argues on pages 32-33 of the brief that Wang does not teach coupling an integrated circuit die to the die attach pad where at least one of the plurality of conductive leads has a single recess portion located between one of the plurality of side surface and the bottom surface.  Examiner respectfully disagrees.  As outlined in the previous rejection, Wang is relied to teach the premolded lead frame assembly, Examiner has relied on ‘722 to teach the formation of the plated single trench and ‘512 to teach the placement of the IC, wirebonds, and the formation of the second molded structure.  The singulation process as shown by ‘512 would have had a single recess ‘722.  The previous rejection can be referenced for the easy modification made to the Wang reference to increase connection strength and electrical connections for packaging the chip resulting from the combination of references.
Appellant argues on the bottom of page 33 that ‘512 that ‘512’s would be too thin to etch a single recess as taught by ‘722.  This is not found persuasive since these two references are not used to modify each other, rather, their teachings are combined into the teachings of Wang.
Appellant argues on pages 33-34 that ‘722 teaches a single encapsulation which does not reside in a premold that is separate from a second molded structure.  Examiner respectfully disagrees.  ‘722 is not relied on to teach a premolded structure, that element is sufficiently taught by Wang and therefore this argument is not persuasive.
Appellant argues on page 34 that one would not combine the teachings of ‘722 with the teachings of ‘512 since ‘722 is a single encapsulation process and ‘512 is a double molding process.  This argument and any subsequent arguments are moot since these two references are not combined to meet a specific claim limitation, but rather are references used to modify the teachings of the Wang reference.
Appellant argues on pages 34-35 that Makino does not teach the claimed invention because Makino does not teach a premolded lead frame having plural conductive leads with a single recess portion extending between a side surface and the bottom surface.  Examiner respectfully disagrees since Makino is not used to teach any ‘722 can be applied to the leads of Wang.
Appellant argues on page 35 and page 36 that Wang’s disclosure of the flat back surface is not problematic, therefore one of ordinary skill in the art would not combined the teachings of ’512, ‘722 and evidenced with Makino and to modify Wang to spend the extra manufacturing time and cost of changing the lead structure taught in Wang.  Examiner respectfully disagrees.  This argument is an allegation which is not supported with evidence.  Wang’s device not being problematic does not preclude improvement by the incorporation of the teaching of the other references, as clearly outlined in the previous rejection.  Additionally, it can be viewed that Wang’s device already has a trench, mere exposing of the trench prior to the plating process disclosed by Wang would require little modification in the process while having an improvement which would increase the reliability of electrical connections to the device package and would appear to be a situation where the benefits outweigh the cost.
The arguments with respect to claims 12 and 13 are based on claim 10 being allowable.  Since it has been articulated above that claim 1 is not allowable in view of the prior art of record, these arguments are not found persuasive.
Claims 12 and 13 have been sufficiently explained in the previous Office Action and are shown how they read on the pending claims.  Appellant has not clearly shown deficiencies of each reference as its been applied to the claim except broad blanket statements of elements not taught by each reference, however, lack of specific arguments as to each reference’s failures are lacking.  Therefore the arguments of claims 12 and 13 are not found persuasive and are clearly shown in the rejection.
722 nor ‘512 couples an IC die to the premolded lead frame having at least one of the plurality of conductive copper leads with a single recessed portion extending between a side surface and the bottom surface of a premolded lead frame.  Examiner disagrees since the rejection is an obviousness rejection based on Wang, ‘722 and ‘512, where ‘722 explicitly teaches in the lead comprised of copper including a plating layer as shown in fig. 4k, therefore these claimed features are obvious as outlined in the previous rejection.
Appellants argue on pages 38-39 with respect to claim 13 that neither Wang, ‘722 nor ‘512 couples an IC die to the premolded lead frame having at least one of the plurality of conductive leads with a single recessed portion extending between a side surface and the bottom surface of a premolded lead frame where at least one of the side surface of the package includes a portion of the first molded structure and portion of the second molded structure.  Examiner disagrees since the rejection is an obviousness rejection based on Wang, ‘722 and ‘512, where ‘512 explicitly teaches in the dicing exposing side surface of first molded structure and second molded structure as shown in fig. 7, therefore these claimed features are obvious as outlined in the previous rejection.

Rejection of claims 14-20:
Appellant argues on pages 40-41 of the brief that Wang does not teach etching a trench in at least one of the plurality of conductive lead structures along the parting lines and depositing a plating layer over at least the trench having a plated single trench 
Appellant argues on the bottom of page 41 that ‘722 does not teach etching a trench in at least one of the plurality of conductive lead structures along the parting lines and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures.  Appellant argues that ‘722 instead teaches a single molding process and cannot have a top and bottom sides that are flush with the die attach pad and the plurality of conductive lead structures.  This is not found persuasive since ‘722 is not relied on to disclose the above limitation and Wang is sufficient to teach said limitation, therefore, whether ‘722 is a single encapsulation process is not relevant since the only teaching used in the obviousness rejection from ‘722 is the process of plating a single trench.
Appellant argues on pages 41-42 what Makino lacks in teaching the claim elements.  This is not found persuasive since Makino is not used in the rejection for teaching a claim limitation but rather Makino provides why one of ordinary skill in the art 722 into the teachings of Wang, therefore these arguments are not persuasive.  Further, whether Makino is a single encapsulation or not is immaterial to the applicability of Makino since bond strength of a lead being improved by having a concavity is a teaching which does not depend from the encapsulation process.
Appellant argues on page 42 that Wang’s disclosure of the flat back surface is not problematic, therefore one of ordinary skill in the art would not combined the teachings of ‘722 and evidenced with Makino and to modify Wang to spend the extra manufacturing time and cost of changing the lead structure taught in Wang.  Examiner respectfully disagrees.  This argument is an allegation which is not supported with evidence.  Wang’s device not being problematic does not preclude improvement by the incorporation of the teaching of the other references, as clearly outlined in the previous rejection.  Additionally, it can be viewed that Wang’s device already has a trench, merely incorporating the teaching of ‘722 to expose the trench prior to the plating process disclosed by Wang would require little modification in the process while having an improvement which would increase the reliability of electrical connections to the device package and would appear to be a situation where the benefits outweigh the cost.
The arguments with respect to claims 15-20 are based on claim 14 being allowable.  Since it has been articulated above that claim 14 is not allowable in view of the prior art of record, these arguments are not found persuasive.
Claims 15-20 have been sufficiently explained in the previous Office Action and are shown how they read on the pending claims.  Appellant has not clearly shown 
Specifically addressing the arguments, Appellants argue on pages 43-44 with respect to claim 15 that neither Wang nor ‘722 teaches etching the exposed portion of a trench in at least one of the plurality of conductive leads along the parting line and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures.  Examiner respectfully disagrees since the rejection is an obviousness rejection based on Wang and ‘722. As discussed above, Wang sufficiently teaches the flush aspect of the above argument and ‘722 sufficiently teaches the use of a patterned etch mask for etching the single trench at the exposed portion along the parting line, therefore these claimed features are obvious as outlined in the previous rejection.  Applicant’s arguments against Makino are moot since Makino is used solely for the motivation as to why the references listed above would benefit combining their teachings.
Appellants argue on pages 44-45 with respect to claim 16 that neither Wang nor ‘722 teaches etching the exposed portion of a trench in at least one of the plurality of conductive leads along the parting line and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures.  Examiner respectfully disagrees since the rejection is an obviousness Wang and ‘722.  As discussed above, Wang sufficiently teaches the flush aspect of the above argument and ‘722 sufficiently teaches the use of a patterned etch mask for etching the single trench at the exposed portion along the parting line, therefore these claimed features are obvious as outlined in the previous rejection.  Further, as discussed above, ‘722 being a single molding process is again immaterial since the etching a single trench into the lead and plating into a plated single trench feature would still have the same effect on a package whether it is a single or double encapsulation process.  Applicant’s arguments against Makino are moot since Makino is used solely for the motivation as to why the references listed above would benefit combining their teachings.
Appellants argue on pages 46-47 with respect to claim 17 that neither Wang nor ‘722 teaches etching the exposed portion of a trench in at least one of the plurality of conductive leads along the parting line and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures, where the trench includes an arcuate profile.  Examiner respectfully disagrees since the rejection is an obviousness rejection based on Wang and ‘722.  As discussed above, Wang sufficiently teaches the flush aspect of the above argument and ‘722 sufficiently teaches the use of a patterned etch mask for etching the single trench having an arcuate profile, at the exposed portion along the parting line, therefore these claimed features are obvious as outlined in the previous rejection.  Further, as discussed above, ‘722 being a single molding process is again immaterial since the etching a single trench into the lead and plating into a plated single trench feature would Makino are moot since Makino is used solely for the motivation as to why the references listed above would benefit combining their teachings.
Appellants argue on pages 47-48 with respect to claim 18 that neither Wang nor ‘722 teaches etching the exposed portion of a trench in at least one of the plurality of conductive leads along the parting line and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures, where the plating layer includes plating with a tin-based material.  Examiner respectfully disagrees since the rejection is an obviousness rejection based on Wang and ‘722.  As discussed above, Wang sufficiently teaches the flush aspect of the above argument and ‘722 sufficiently teaches the use of tin being used as the plating material, therefore these claimed features are obvious as outlined in the previous rejection.  Further, as discussed above, ‘722 being a single molding process is again immaterial since the etching a single trench into the lead and plating into a plated single trench feature would still have the same effect on a package whether it is a single or double encapsulation process, especially since Wang sufficiently teaches the first molded structure and the respective top side and bottom side being flush with the die attach pad and conductive lead structures.  Applicant’s arguments against Makino are moot since Makino is used solely for the motivation as to why the references listed above would benefit combining their teachings.
Wang nor ‘722 teaches etching the exposed portion of a trench in at least one of the plurality of conductive leads along the parting line and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures, where the trench includes an arcuate profile.  Examiner respectfully disagrees since the rejection is an obviousness rejection based on Wang and ‘722.  As discussed above, Wang sufficiently teaches the flush aspect of the above argument and ‘722 sufficiently teaches the use of a patterned etch mask for etching the single trench having an arcuate profile, at the exposed portion along the parting line, therefore these claimed features are obvious as outlined in the previous rejection.  Further, as discussed above, ‘722 being a single molding process is again immaterial since the etching a single trench into the lead and plating into a plated single trench feature would still have the same effect on a package whether it is a single or double encapsulation process.  Applicant’s arguments against Makino are moot since Makino is used solely for the motivation as to why the references listed above would benefit combining their teachings.
Appellants argue on pages 50-51 with respect to claim 20 that neither Wang nor ‘722 teaches etching the exposed portion of a trench in at least one of the plurality of conductive leads along the parting line and depositing a plating layer over at least the trench having a plated single trench where the first molded structure has a top side and bottom side that are flush with the die attach pad and the plurality of conductive lead structures, where the plating layer includes plating with a tin-based material.  Examiner Wang and ‘722.  As discussed above, Wang sufficiently teaches the flush aspect of the above argument and ‘722 sufficiently teaches the use of tin being used as the plating material, therefore these claimed features are obvious as outlined in the previous rejection.  Further, as discussed above, ‘722 being a single molding process is again immaterial since the etching a single trench into the lead and plating into a plated single trench feature would still have the same effect on a package whether it is a single or double encapsulation process, especially since Wang sufficiently teaches the first molded structure and the respective top side and bottom side being flush with the die attach pad and conductive lead structures.  Applicant’s arguments against Makino are moot since Makino is used solely for the motivation as to why the references listed above would benefit combining their teachings.




Respectfully submitted,
/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822

Conferees:
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                                        
/Darren Schuberg/TQAS, TC 2800                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.